PELLEGRINI, Judge,
dissenting.
I respectfully dissent because the majority’s holding that finance charges are subject to the Utilities Gross Receipt Tax is contrary to the language of the provision imposing the tax.
The Utilities Gross Receipt Tax is imposed pursuant to Section 1101(b) of the Tax Reform Code1 and provides:
“Every electric light company ... shall pay to the State Treasurer, through the Department of Revenue, a tax of forty-five mills upon each dollar of the gross receipts of the corporation ... received from:
(1) the sales of electric energy within this State, except gross receipts derived from the sales for resale of electric energy to persons, partnerships, associations, corporations or political subdivisions subject to the tax imposed by this subdivision upon gross receipts derived from such resale;....” 72 P.S. § 8101(b)(1). (Emphasis added.)
The issue in this case is simple: are finance charges imposed and received from Pennsylvania Power & Electric Company’s customers for late payment of their electric bills subject to payment of the Utilities Gross Receipts Tax because those charges are considered “sales of electric energy”?
The majority finds that the Utilities Gross Receipt Tax has to be paid on those finance charges, because finance charges are listed in the same PUC tariff schedules that fix the rates for the sale of electricity to residential and non-residential customers. Because the imposition of the rate charges are set forth in those rate schedules and are imposed as a result directly from the sale of electricity, the majority holds that residential and non-residential charges are part of the price of electricity sold and subject to tax.
I disagree because the language imposing the tax is clear: it only imposes the tax on the sale of electricity itself and not anything directly related to the sale. To adopt the majority’s reasoning, a sales tax should be imposed on finance charges that department stores collect when the balance is not paid in full. Just as the Utility Gross Receipt Tax imposes a tax on the “sale of electric energy”, the sales tax2 is imposed on the “sale of tangible personal property”. If the Utility Gross Receipt Tax can be imposed on finance charges for electric bills because those charges are directly related to the sale of electricity, then that reasoning leads inescapably to the conclusion that the sales tax must be imposed on finance charges imposed on the sale of goods, because those finance charges are directly related to the sale of the goods subject to the sales tax.
Unlike the majority, I believe the plain language of Section 1101(b) of the Tax Reform Act imposes only a tax on the “sales of electric energy” and not on any funds received ancillary to the sale.
COLINS, President Judge, joins in this dissenting opinion.

. Tax Reform Code of 1971, Act of March 4, 1971, P.L. 6, as amended, 72 P.S. § 8101(b).


. Section 7202(a) of the Tax Reform Act provides:
There is hereby imposed upon each separate sale at retail of tangible personal property or services, as defined herein, within this Commonwealth a tax of six per cent of the purr chase price, which tax shall be collected by the vendor from the purchaser, and shall be paid over to the Commonwealth as herein provided.